Citation Nr: 0504016	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  04-17 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
status post bowel perforation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946, and from January 1951 to November 1954.  This 
appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, regional 
office (RO).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  On January 8, 2002, the veteran underwent a diagnostic 
colonoscopy at the VAMC in Tampa.  

3.  The report of procedure noted that the risks of the 
procedure including bleeding and perforation had been 
explained to the veteran, and that he had given his consent.   

4.  The following day, a VA nurse telephoned the veteran at 
his home and he reported that he had no pain and was doing 
well.  

5.  On January 16, 2002, the veteran reported to the 
emergency department with complaints of abdominal pain, 
bloating, and fever, after which an exploratory laparotomy 
showed a perforation in the colon, and a colectomy and 
colostomy were performed.  

6.  It is not shown that either VA fault or an event not 
reasonably foreseeable resulted in the veteran's current 
disability of status post bowel perforation.




CONCLUSION OF LAW

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for status post bowel perforation is 
not warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.358 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letter dated in October 2002, the RO advised the appellant 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The appellant was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim, but that he must provide enough 
information so that VA could request any relevant records.  
The appellant was advised of the evidence received and was 
requested to provide authorization for the release of any 
private medical records.  The appellant was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  

The March 2004 statement of the case (SOC) and the October 
2002 VCAA letter notified the appellant of the relevant laws 
and regulations pertinent to his claims for § 1151 benefits, 
and essentially advised him of the evidence necessary to 
substantiate his claim.  The SOC and VCAA letter notified the 
appellant of his and VA's respective obligations to obtain 
different types of evidence.  They also advised the appellant 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for the actions.  The RO obtained an 
opinion from a VA physician in February 2004, and VA 
hospitalization and outpatient records have been obtained.  
The veteran has not indicated that he has any additional 
evidence to submit.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran contends that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for status post bowel perforation.  
Specifically, he contends that VA medical personnel were 
negligent in not diagnosing a perforated bowel following a 
colonoscopy in January 2002, and that this failure led to his 
undergoing a laparotomy with colectomy and colostomy that 
required extended hospitalization. 

Compensation shall be awarded for a qualifying additional 
disability or death in the same manner as if such additional 
disability or death was service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability if the disability or death was not the 
result of the veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, and the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (effective September 2, 
2004).  

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1) 
(effective September 2, 2004).  

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2) 
(effective September 2, 2004).  Additional disability or 
death caused by a veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical 
or surgical treatment, or examination.  38 C.F.R. § 
3.361(c)(3) (effective September 2, 2004).  

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d) (effective September 2, 2004).  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (see 38 C.F.R. § 
3.361(c)) and (i) that VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider or (ii) that VA furnished the hospital care, medical 
or surgical treatment, or examination without the veteran's 
or, in appropriate cases, the veteran's representative's 
informed consent.  38 C.F.R. § 3.361(d)(1) (effective 
September 2, 2004).  

On January 8, 2002, the veteran was seen as an outpatient at 
the VA Medical Center in Tampa, Florida, for the purpose of 
undergoing a diagnostic colonoscopy.  The report of procedure 
noted that the risks of the procedure including bleeding and 
perforation had been explained to the veteran, and that he 
had given his consent.  The procedure report noted that an 
endoscope was used to investigate the lower gastrointestinal 
tract.  The sigmoid colon and descending colon were normal, 
however they were unable to pass the splenic flexure to 
complete the examination due to a severe and sharp turn and 
poor preparation of the colon.  The veteran was noted to 
tolerate the procedure very well.  

On January 16, 2002, the veteran reported to the emergency 
department of the Tampa VAMC with complaints of abdominal 
pain, bloating, and fever.  An abdominal series showed fringe 
interperitoneal air.  The veteran underwent an exploratory 
laparotomy.  This showed a perforation in the mesenteric 
portion of the descending colon approximately in the distal 
one-third of the descending colon.  A colectomy and colostomy 
were performed.  The veteran tolerated the procedure well.  

Approximately one week later, the veteran suffered an 
intraabdominal abscess, and another exploratory laparotomy 
was performed, with revision of the colostomy and a drain of 
the intraabdominal contaminated collection.  The veteran was 
discharged on March 14, 2002.

In July 2003, the veteran underwent colostomy reversal with 
lysis of adhesions.  He tolerated this procedure well.

A VA physician's opinion was obtained in February 2004.  The 
VA physician reviewed the claims folder, including the 
veteran's VAMC records.  He noted that the record showed that 
on the day following the veteran's colonoscopy a VA nurse 
telephoned the veteran at his home.  At that time the veteran 
expressed understanding of the post-procedure, and reported 
that his pain level was zero on a scale of zero to 10 and 
that he was doing well.  The VA physician noted that the 
veteran subsequently developed diffuse abdominal pain 
localized into the bilateral lower quadrant progressing with 
increase in intensity though remaining non-focal.  He 
reported to the emergency department where imagining studies 
revealed rigidity and guarding.  He was then taken for 
immediate laparotomy and colectomy and colostomy due to 
finding of perforation of the mesentery portion of the 
descending colon.  He had a relatively complicated 
postoperative course requiring prolonged hospitalization, but 
had recently had a slow but steady recovery in performance 
status.  The VA physician stated:

It is my requested medical opinion that 
potential for colonic perforation is a 
rare though expected complication of 
screening colonoscopy.  [The veteran] was 
informed of this complication and 
consented to intervention with known risk 
on January 8, 2002.  Post intervention 
follow-up was performed on January 9, 
2002, by nurse...at which time patient 
reports no complaints or medical problems.  
It was not until his presentation to the 
emergency room with colonic perforation 
and appropriate surgical intervention that 
perforation was initially noted.  I find 
no evidence of negligence, carelessness, 
lack of proper skill, or error in judgment 
regarding screening intervention and 
subsequent need for hospitalization though 
unfortunate in regard to occurrence, [the 
veteran] was fully informed of this low 
but real risk and entered into a screening 
procedure with full knowledge of possible 
complications.

After carefully weighing the above competent evidence 
addressing the question of whether either VA fault or an 
event not reasonably foreseeable caused resulted in the 
veteran's colonic perforation and subsequent laparotomy, 
colectomy, colostomy, and prolonged hospitalization, the 
Board has determined that the evidence answering that 
question in the negative outweighs the evidence to the 
contrary.  

The record shows that the veteran was informed of the risk 
of colonic perforation prior to the January 8, 2002, 
colonoscopy.  The report of the procedure does not note any 
complications, and the veteran was noted to tolerate it 
well.  A VA nurse telephoned the veteran the following day 
in order to check on him, and was told he had no pain and 
was doing well.  One week later the veteran presented to 
the emergency room with abdominal symptoms.  

The VA physician, after thorough review of the record, stated 
that:  the veteran was informed of the possibility of 
perforation and consented to intervention with known risk; 
that post intervention follow-up was performed the following 
day at which time the veteran reported no complaints or 
medical problems; and that it was not until his presentation 
to the emergency room with colonic perforation and 
appropriate surgical intervention that perforation was 
initially noted.  The VA physician found no evidence of 
negligence, carelessness, lack of proper skill, or error in 
judgment regarding screening intervention and subsequent need 
for hospitalization, and that the veteran was fully informed 
of the low but real risk of perforation and entered into the 
colonoscopy with full knowledge of possible complications.

The weight of the evidence indicates that the veteran did 
suffer a perforation of his colon as a result of the January 
8, 2002 colonoscopy at the VAMC in Tampa.  However, the VA 
physician who reviewed the record stated that such 
perforation was a known complication of the colonoscopy.  
There is no competent medical evidence of record to 
contradict the VA examiner's opinion.  Thus, the Board finds 
that the preponderance of the evidence shows that the 
veteran's colon perforation subsequent laparotomy, colectomy, 
colostomy, and prolonged hospitalization, was a known 
complication of the procedure, and thus was reasonably 
foreseeable.  38 U.S.C.A. § 1151.

The evidence also demonstrates that there was no 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA; the 
VA physician found "no evidence of negligence, carelessness, 
lack of proper skill, or error in judgment regarding 
screening intervention and subsequent need for 
hospitalization."  

The Board notes that the veteran and his representative have 
requested a VA examination and opinion addressing whether VA 
was at fault not for the perforation itself, but for not 
discovering it until the infection had infiltrated his 
abdominal area.  They contend that the February 2004 VA 
physician's opinion did not address this point.  However, 
review of that opinion demonstrates that the VA physician's 
opinion was responsive to that contention, as he did note the 
post intervention follow-up was performed the day after the 
colonoscopy, and stated that "it was not until his 
presentation to the emergency room with colonic perforation 
and appropriate surgical intervention that perforation was 
initially noted.  I find no evidence of negligence, 
carelessness, lack of proper skill, or error in judgment 
regarding screening intervention and subsequent need for 
hospitalization."  Thus, as the record demonstrates that the 
VA physician addressed the veteran's contention and concluded 
that there was no fault on the part of VA in not discovering 
the perforation prior to the veteran's presenting himself to 
the emergency room, and that appropriate medical care was 
rendered once the veteran presented with symptoms, the Board 
finds that the medical record has been sufficiently developed 
and there is no need for another medical opinion.

To the extent that the veteran contends that his current 
status post bowel perforation is due to, or the fault of, VA 
negligence or lack of care, it is now well established that a 
person without medical training, such as the veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); see also 38 
C.F.R. § 3.159(a) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

The Board finds that it has not been shown that either VA 
fault or an event not reasonably foreseeable caused the 
veteran's colon perforation, subsequent laparotomy, 
colectomy, colostomy, and prolonged hospitalization.  In view 
of this finding, the Board concludes that entitlement to 
disability compensation under the provisions of 38 U.S.C.A. § 
1151 for status post bowel perforation as a result of VA care 
in January 2002 is not established.


ORDER

The appeal is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


